     Case: 1:20-cv-00447 Document #: 11 Filed: 01/24/20 Page 1 of 4 PageID #:50




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION (CHICAGO)

PHARMACY CORPORATION OF                            )
AMERICA D/B/A PHARMERICA, ET AL.                   )
                                                   )
                                                   )
                                                   )
       Plaintiffs/Judgment Creditors/Garnishors,   )    CASE NO. 1:20-CV-00447
                                                   )
v.                                                 )
                                                   )
CHAMPAIGN URBANA NURSING                           )
AND REHAB, LP, ET AL.                              )
                                                   )
       Defendants/Judgment Debtors,                )
                                                   )
                                                   )
v.                                                 )
                                                   )
FIRST MIDWEST BANK                                 )
                                                   )
       Garnishee.                                  )


               PLAINTIFF’S MOTION FOR WRIT OF NON-WAGE GARNISHMENT


       NOW COMES the Plaintiffs/Judgment Creditors/Garnishors, Pharmacy Corporation of

America d/b/a PharMerica and PharMerica Drug Systems, LLC d/b/a PharMerica,

(“PharMerica”), by and through counsel, and for their Motion for Writ of Non-Wage

Garnishment, states as follows:

       1.     On December 10, 2019, PharMerica was granted an Order of Partial Judgment

against Gardenview Manor, LLC d/b/a Gardenview Manor (“Judgment Debtor”) by the United

States District Court for the Western District of Kentucky, Case No. 3:18-cv-754-RGJ-RSE, in

the principal amount of $116,099.68, plus interest through November 26, 2019, totaling
     Case: 1:20-cv-00447 Document #: 11 Filed: 01/24/20 Page 2 of 4 PageID #:50




$32,005.34, and continuing at the rate of $57.25 per day from November 27, 2019, until paid in

full; post-judgment interest at the rate of 18% per annum; and all reasonable costs and expenses

of collection or enforcement of the judgment, including but not limited to, reasonable attorneys’

fees and court costs (the “Judgment”). See DN 1. The Judgment is valid, subsisting and unpaid.

An Affidavit for Writ of Non-Wage Garnishment is attached as Exhibit 1.

       2.      The Judgment was duly registered in this Court on January 21, 2020.

       3. PharMerica has a judgment wholly unsatisfied, against Defendant/Judgment Debtor,

Gardenview Manor, LLC d/b/a Gardenview Manor, registered in this court from which the writ

is being sought.

       4.      PharMerica has conducted an asset investigation and, on the basis of that

investigation, believes that Judgment Debtor does not have or possess property in Kentucky

subject to execution sufficient to satisfy the Judgment.

       5.      The amount alleged to be due is the balance of the Judgment in the principal

amount of $116,099.68, plus interest through November 26, 2019, totaling $32,005.34, and

continuing at the rate of $57.25 per day from November 27, 2019, until paid in full; post-

judgment interest at the rate of 18% per annum; and all reasonable costs and expenses of

collection or enforcement of the judgment, including but not limited to, reasonable attorneys’

fees and court costs as indicated in the writ.

       6.      PharMerica, based upon its asset investigation, has reason to believe, and does

believe, that First Midwest Bank, whose business address is 8750 West Bryn Mawr Avenue,

Suite 1300, Chicago, Illinois 60631, is indebted to Gardenview Manor, LLC d/b/a Gardenview

Manor in amounts exceeding those exempted from garnishment by any state or federal law; or

that First Midwest Bank has possession or control of personal property or effects belonging to



                                                 2
     Case: 1:20-cv-00447 Document #: 11 Filed: 01/24/20 Page 3 of 4 PageID #:50




Gardenview Manor, LLC d/b/a Gardenview Manor which are not exempted from garnishment by

any state or federal law.

       WHEREFORE, PharMerica respectfully requests that this Honorable Court grant its

motion, and enter an Order issuing a writ of garnishment, and for all other relief the Court deems

just and proper.



                                             Respectfully submitted,

                                             Richard A. Saldinger
                                             Latimer LeVay Fyock LLC
                                             55 W. Monroe
                                             Suite 1100
                                             Chicago, Illinois 60603
                                             (312) 422-8000
                                             rsaldinger@llflegal.com

                                             -and-

                                             /s/ Matthew C. Williams
                                             Jennifer Metzger Stinnett (KY 89917)
                                             Matthew C. Williams (KY 95836)
                                             FULTZ MADDOX DICKENS PLC
                                             101 South Fifth Street, 27th Floor
                                             Louisville, Kentucky 40202
                                             Tel: (502) 588-2000
                                             Fax: (502) 588-2020
                                             jstinnett@fmdlegal.com
                                             mwilliams@fmdlegal.com




                                                3
     Case: 1:20-cv-00447 Document #: 11 Filed: 01/24/20 Page 4 of 4 PageID #:50




                                    CERTIFICATE OF SERVICE
       I certify that on January 24, 2020 I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, and a copy of the foregoing was also served via electronic mail
and U.S. Mail, First-Class and electronic mail on the following:

                                          John B. Wolf
                                      ASHMAN & STEIN
                                 8707 N. Skokie Blvd., Suite 100
                                     Skokie, Illinois 60077
                                         (312) 782-3484
                                      (847) 983-0388 (fax)
                                    jwolf@ashmanstein.com



                                                     /s/ Matthew C. Williams
                                                     Counsel for Plaintiff




                                                 4
